          Case: 1:21-cr-00064 Document #: 1 Filed: 01/28/21 Page 1 of 19 PageID #:1

    FIL ED                  SH
      8/2021
      1/2
              . BRUTO    N
   THOMA.SDG          T COURT
CLERK, U .S IS T R IC
                                ffiT,BiTffiiRiSITFI?Rffi
                                       EASTERN DIVISION

     UMTED STATES OF AMEzuCA )

                   v.)
                                                )No        21-CR-64
                                                )      Violation: Title 18, United States Code,
    ANDRZEJ   LAJEWSKI,                         )      Section 1344
    alWa Andrew Lajewski,                      )
    AGMESZKA SIEKOWSKI,                        ) Judge Martha M. Pacold
    alWa Agnes Siekowski,                      ) Magistrate Judge Sheila M. Finnegan
    ALDONA BOBROWICZ, and                      )
    ANDRZEJ BUKOWSKI                           )

                                           COT]NT ONE

            The SPECIAL JANUARY 2020 GRAND JIIRY charges:

            1.     At times material to this indictment:

                   a.     Defendant ANDRZEJ LAJEWSKI recruited buyers                 to   obtain

    mortgage loans to purchase properties on Chicago's south side. Defendant LAJEWSKI

    also owned and controlled companies that purported to rehab and manage these properties,

    including Highland Consulting Corporation and Quality Management and Remodeling,



                  b.     Defendant AGMESZKA SIEKOWSKI worked with licensed loan

    originators to qualiff buyers for mortgage loans and to refinance those mortgage loans.

                  c.     Defendant ALDONA BOBROWICZ was                 a loan processor    who

    worked at various mortgage brokerage firms.
      Case: 1:21-cr-00064 Document #: 1 Filed: 01/28/21 Page 2 of 19 PageID #:2




              d.     Defendant ANDRZEJ BUKOWSKI owned and controlled AB

Management     & Remodeling, Inc., which owned 7.022 S. Carpenter Steet, Chicago,

Illinois.

              e.     Primary Residential Mortgage, Inc., Directors Financial Group,

American Fidelity Mortgage, Inc., Pacific Union Financial, LLC, Peoples Home Equity,

PMAC Lending Services, Inc., and HomeBridge Financial Services, Irc., were financial

institutions, specifically mortgage lending businesses that financed or refinanced debt

secured by an interest in real estate and whose activities affected interstate commerce.

              f.     Mortgage lending businesses required applicants for mortgage loans,

or   applicants seeking   to refinance mortgage loans, to provide truthful     information,

including truthful information and truthful supporting documentation about the applicant's

financial condition, employment, income, assets, source of down payment, and intention

to occupy the property, which information was material to lenders' approval, terms, and

funding of loans.

              g.     The United States Department of Housing and Urban Development,

through the Federal Housing Administration, provided insurance guaranteed by the United

States gov.errunent to private lending institutions that financed federally-insured mortgage

loans to qualified borrowers. Information about the borrower's financial condition, assets,

employmen! income, intention to occupy the property, and source of down payment was

material to the Federal Housing Administration's decision to insure mortgage loans,

including the inforrnation contained in HUD-I settlement statements, loan applications,

and other supporting documentation such as bank statements, gift letters, and pay sfubs.
     Case: 1:21-cr-00064 Document #: 1 Filed: 01/28/21 Page 3 of 19 PageID #:3




        2.     Beginning no later than in or about June 2010, ffid continuing until in or

about   April 2076, in the Northern District of Illinois, Eastern Division, and elsewhere,

                     ANDRZEJ LAJEWSKI, a/k/a Andrew Lajewski,
                    AGNIESZKA SIEKOWSKI, alWa Agnes Siekowski,
                           ALDONA BOBROWICZ, and
                             ANDRZEJ BUKOWSKI,

defendants herein, knowingly participated in a scheme to defraud financial institutions and

to obtain money and funds owned by and under the custody and control of financial

institutions by means of materially false and fraudulent pretenses, representations, ffid

promises, which scheme is further described below.

        3.     It was part of the scheme that defendants ANDRZEJ LAJEWSKI,
AGNIESZKA SIEKOWSKI, ALDONA BOBROWICZ, and ANDRZEJ BUKOWSKI

caused buyers to fraudulently obtain mortgage loans from financial institutions in a total

amount    of at least $3 million by making and causing to be made materially false
representations   in   documents submitted    to the financial institutions, including   loan

applications, bank statements, gift letters, pay stubs, and   HIID-I   settlement statements,

concerning, among other things, the buyers' employment, income, assets, source of down

payment, and intention to occupy the property purchased as a primary residence.

        4.     It was further part of the scheme that    defendant ANDRZEJ LAJEWSKI

recruited and caused to be recruited individuals to serve as buyers to purchase properties,

including properties in Chicago, Illinois located at: 115 S. Parkside Avenue,7225            S.


Champlain Avenue, 6507 S. Wolcoff Avenue, 6430 S. Green Street 6517 S. Peoria Street

5537 S. Loomis Blvd., 6616 S. Green Street, 5344 S. Aberdeen Stree! 5007 S. Bishop
     Case: 1:21-cr-00064 Document #: 1 Filed: 01/28/21 Page 4 of 19 PageID #:4




Street, 5935 S. Justine Street, 7022 S. Carpenter Street, 6836 S. Bishop Street, and 5630 S.

Peoria Street, knowing that the buyers would be fraudulently qualified for mortgage loans

to purchase the properties.

       5.     Itwas furtherpart ofthe scheme that defendants ANDRZEJ LAJEWSKI and

AGNIESZKA SIEKOWSKI prepared and submitted, and caused to be prepared and

submitted, to financial institutions loan applications forbuyers that defendants LAJEWSKI

and SIEKOWSKI knew contained false and fraudulent information about the buyers'

qualifications for mortgage loans, including false and fraudulent information about the

buyers' income, employment, assets, source of down payment, and intention to occupy the

property purchased as a primary residence.

       6.     It was further part of the scheme that defendants ANDRZEJ LAJEWSKI,

AGNIESZKA SIEKOWSKI, and ALDONA BOBROWICZ knowingly caused to be

submitted   to   financial institutions fraudulent documents that supported the false

information contained in loan applications, including fraudulent paystubs, gift letters, bank

statements, and W-2 Wage and Tax Statements.

       7.     It was fimher part of the scheme that defendants ANDRZEJ LAIEWSKI,

AGMESZKA SIEKOWSKI, and ALDONA BOBROWICZ created and caused to be

created certain fictitious documents, including altered bank statements which fraudulently

inflated the amount of money in the buyers' bank accounts, and fictitious pay stubs with

false information about the buyers' employment and earnings, knowing that such

documents would be submiffed to financial institutions for buyers to obtain mortgage loans.
     Case: 1:21-cr-00064 Document #: 1 Filed: 01/28/21 Page 5 of 19 PageID #:5




        8.    Itwas fi.rtherpart ofthe scheme that defendants ANDRZEJLAJEWSKI and

AGMESZKA SIEKOWSKI knowingly caused defendant LAJEWSKI's                          companies,

Highland Consulting Corporation and Quality Management and Remodeling, to be placed

on loan applications as the employer for certain buyers, when they knew the buyers were

not employed at defendant LAIEWSKI's companies.

       g.     It was further part of the scheme that defendant ANDRZEJ LAJEWSKI
fraudulently verified, and caused to be verified, to representatives of lenders that buyers

were employed at his companies, when he knew that was untrue, so that the buyers would

fraudulently qualiff for mortgage loans.

       10.    It was firther part of the scheme that defendant ANDRZEJ LAJEWSKI
recruited other individuals who owned businesses to fraudulently     veriff that buyers were

employed at those businesses, when defendant LAJEWSKI knew that the buyers were not

employed at those businesses and that false information had been submitted about the

buyers' employment at those businesses in order to qualiff buyers for mortgage loans.

       11.    It was frrther part of the scheme that defendants ANDRZEJ LAIEWSKI,

AGNIESZKA SIEKOWSKI, and ALDONA BOBROWICZ caused to be prepared and

submitted to financial 'institutions fraudulent gift letters that they knew falsely reflected

that certain individuals who purportedly were related to or close friends with the buydrs

were providing the buyers with gifts to be applied toward the down payments on the

properties, when in fact they knew those gift letters were false and the down payments

were not coming from relatives or close friends of the buyers.
      Case: 1:21-cr-00064 Document #: 1 Filed: 01/28/21 Page 6 of 19 PageID #:6




        12.    It was further part of the scheme that defendant ALDONA BOBROWICZ

obtained a mortgage loan to purchase a properly located at 5007 S. Bishop Street, knowing

that she submitted and caused to be submitted false information in order to obtain the

mortgage loan, including false information about her employment, income, intention to

occupy the property as aprimary residence, and source of gift funds for her downpayment.

        13.    It was further part of the scheme that defendant ANDRZEJ BUKOWSKI

obtained amortgage loan to purchase      a   property at 6616 S. Green Street, knowing that he

submitted and caused to be submiffed false information in order to obtain the mortgage

loan, iricluding false information about his intention to occupy the property as a primary

residence and the source of gift frrnds for his down payment.

       14.     It was further part of the scheme that defendant ANDRZEJ BUKOWSKI

provided a buyer with funds to use for that buyer's down payment to purchase 7022            S.


Carpenter Street from defendant BUKOWSKI's . company,                     AB Management &
Remodeling, knowing that the source of the buyer's down payment was falsely stated to

the lender and knowing that he would receive back the frrnds he provided for the down

payment when he received the proceeds from the sale.

       15.    It was furtherpart of the scheme thal defendants ANDRZEJ LAJEWSKI and

ANDRZEJ BUKOWSKI, individually and together, provided and caused others to provide

funds to buyers or to individuals purportedly pioviding gifts to buyers, knowing that these

frrnds would be used as the buyers' down payments, and knowing that these funds had been

fraudulently represented to financial institutions   as   having come from the buyer themselves

or from relatives or close friends purportedly providing gifts to the buyers.
     Case: 1:21-cr-00064 Document #: 1 Filed: 01/28/21 Page 7 of 19 PageID #:7




       16.    Itwas furtherpart ofthe scheme that defendants ANDRZEJ LAJEWSKI and

AGNIESZKA SIEKOWSKI caused buyers to falsely state that they were going to live in

the properties they were purchasing as their primary residence, when             defendants

LAJEWSKI and SIEKOWSKI knew that was untrue and that defendant LAJEWSKI was

going to rent out the properties.

       17. It was part of the scheme that defendants ANDRZEJ LAIE\MSKI and
AGMESZKA SIEKOWSKI caused buyers to refinance properties, and caused false

information and documentation to be submitted during that process, including false

information that the buyers intended to and were living in the properties, and altered bank

statements that fraudulently listed the buyers' address as the property being refinanced.

       18.    Itwas furtherpart of the scheme that defendants ANDRZEJ LAJEWSKI and

ANDRZEJ BUKOWSKI at times received proceeds from the sale of properties, and

disbursed those proceeds both to compensate co-schemers and to reimburse individuals

who provided down payment frrnds on behalf of the buyers.

       lg.    It was further part of the scheme that   defendants ANDRZEJ LAJEWSKI,

AGMESZKA SIEKOWSKI, ALDONA BOBROWICZ, andANDRZEJ BIIKOWSKI did

misrepresent, conceal, and hide, and caused to be misrepresented, concealed, and hidden,

acts done in furtherance of the scheme and the purpose of those acts,
         Case: 1:21-cr-00064 Document #: 1 Filed: 01/28/21 Page 8 of 19 PageID #:8




           20.    On or about April 13, 2012, in the Northern Distict of Illinois, Eastern

    Division, and elsewhere,

                         AI{DRZEJ LAJEWSKI, a/k/a Andrew Lajewski,

    defendant herein, knowingly exeouted and attempted to execute the scheme to defraud by

    causing Primary Residential Mortgage, Ino., a financial institution, to firnd a mortgage loan

.   in the amount of approximately $291,420 for a buyer's purchase of 6507 S. Wolcott

    Avenue;                                                   :




           In violation of Titie 18, United States Code, Section 1344.




                                                 8
     Case: 1:21-cr-00064 Document #: 1 Filed: 01/28/21 Page 9 of 19 PageID #:9




                                      COUNT TWO

       The SPECIAL JANUARY 2020 GRAND JURY turther charges:

       l.      The allegations in paragraphs      I   through 19    of this indictment   are

incorporated here.

       2.     On or about December 37,2012,in the Northern District of Illinois, Eastern

Division, and elsewhere,

                  ANDRZEJ LAIEWSKI, alW a Andrew Laj ewski,
                AGNIESZKA SIEKOWSKI, alW a Agnes Siekowski, and
                          ALDONA BOBROWICZ,

defendants herein, knowingly executed and attempted to execute the scheme to defraud by

causing Directors Financial Group, a financial institution, to fi.rnd a mortgage loan in the

amount of approximately $292,602 for a buyer's purchase of 6430 S. Green Street;

      In violation of Title 18, United States Code, Section L344.
    Case: 1:21-cr-00064 Document #: 1 Filed: 01/28/21 Page 10 of 19 PageID #:10




                                    COI]NT THREE

       The SPECIAL JANUARY 2020 GRAND JURY turttrer charges:

       1.      The allegations   in paragraphs I     through 19      of this indictment are
incorporated here.

       2.     On or about March lL, 2013, in the Northern District of Illinois, Eastern



                  ANDRZEJ LAJEWSKI, a/lc/a Andrew Lajewski,
                AGNIESZKA SIEKOWSKI, alWa Agnes Siekowski, and
                          ALDONA BOBROWICZ,

defendants herein, knowingly executed and attempted to execute the scheme to defraud by

causing Directors Financial Group, a financial institution, to fi.rnd a mortgage loan in the

amonnt of approximately $279,837 for a buyer's purchase of 6517 S. Peoria Street;

       In violation of Title 18, United States Code, Section 1344.




                                            10
    Case: 1:21-cr-00064 Document #: 1 Filed: 01/28/21 Page 11 of 19 PageID #:11




                                     COT]NT FOUR

       The SPECIAL JAIIUARY 2020 GRAI{D JURY firttrer charges:

       1.     The allegations in paragraphs      I   through 19      of this indicfinent   are

incorporated here.

       2;     On or about lurre 24, 2013, in the Northern District of Illinois, Eastern

Divisioru and elsewhere,

                     AI.IDRZEJ LAJE\MSKI, a/k/a Andrew Lajewski, and
                     AGNIESZKA SIEKOV/SKI, alW a Agnes Siekowski,

defendants herein, knowingly executed and attempted to execute the scheme to defraud by

causing Directors Financial Group, a financial ihstitution, to fund a mortgage loan in the

amonnt of approximately $279,837 for abuyerns purchase    of   5537 S.   Loomis Boulevard;

      In violation of Tifle 18, United. States Code, Section 1344.




                                           11
    Case: 1:21-cr-00064 Document #: 1 Filed: 01/28/21 Page 12 of 19 PageID #:12




                                    COUNT FIYE

       The SPECIAL JANUARY 2020 GRAND JURY turther charges:

       1.     The allegations in paragraphs 1 through 19 of this indictment          are

incoryorated here.

       2.     On or about July 23,2013, in the Northern District of Illinois, Eastern

Division, and elsewhere,

                  ANDRZEJ LAJEWSKI, a/k/a Andrew Lajewski,
                AGNIESZKA SIEKOWSKI, alW a Agnes Siekowski, and
                           ANDRZEJ BUKOWSKI,

defendants herein, knowingly executed and attempted to execute the.scheme to defraud by

causing American Fidelity Mortgage Services, Inc., a financial institution,   to firnd   a


mortgage loan   in the   amount ,of approximately $288,674 for defendant Bukowski's

purchase of 6616 S. Green Sfreet;

      In violation of Title 18, United States Code, Section L344.




                                          12
    Case: 1:21-cr-00064 Document #: 1 Filed: 01/28/21 Page 13 of 19 PageID #:13




                                      COTTNT SD(

       The SPECIAL JAIIUARY 2020 GRAI.ID JURY turther charges:

       1.     The allegations   in paragraphs 1 through 19 of this indictuent are
incorporated here.

       2.    On or about August 18,2014, in the Northern District of Illinois, Eastern

Division, and elsewhere,

                  AI.IDRZEJ LAJEWSKL a/r/a Andrew Lajewski,
                AGNIESZKA SIEKOWSKI, alkl aAgnes Siekowski, ffid
                            A}.IDRZEJ BUKOWSKI,

defendants herein, knowingly executed aqd attempted to execute the scheme to defraud by

causing Pacific Union Financial, LLC, a financial institution, to fund a mortgage loan in

the amount of approximately $270,019 for a buyer's purchase of 5344 S. Aberdeen Street;

      In violation of Title 18, United States Code, Section L344.




                                           13
    Case: 1:21-cr-00064 Document #: 1 Filed: 01/28/21 Page 14 of 19 PageID #:14




                                    COUNT SE\IEN

       The SPECIAL JAIiIUARY       2020           JURY turttrer charges:

       1.     The allegations    in paragraphs I    through   lg of this indicffient are
incorporated here.

       2.     On or about September 4,2014, in the Northern District of Illinois, Eastern

Division, and elsewhere

                      AIIDRZEJ LAJEWSKI, alkl aAndrew Lajewski,
                     AGNIESZKA SIEKOWSKI, alkl a Agnes Siekowski,
                             ALDONA BOBROMCZ, and
                               A}IDRZEJ BUKOWSKI,

defendants herein, knowingly executed and attempted to execute the scheme to defraud by

sausing Peoples Home Equity, a financial institution, to fund a mortgage loan in the amount

of approximately $255,290 for defendant Bobrowicz's purchase of 5007 S. Bishop Street;

      In violation of Tifle 18, United States Code, Section 1344.




                                            l4
      Case: 1:21-cr-00064 Document #: 1 Filed: 01/28/21 Page 15 of 19 PageID #:15




                                      COUNT EIGIIT
  '     The SPECIAL JANUARY 2029GRAND JTIRY turther charges:

         1.     The allegations   in paragraphs I     through   lg of this indictment are
incorporated   here.                                                  \
        2.     On or about October 3L, 2014, in the Northern Distict of Illinois, Eastem

Division, and elsewhere,

                   ANDRZEJ LAJEWSKI, a/k/a Andrew Lajewski,
                 AGNIESZKA SIEKOWSKI, alW a Agnes Siekowski, and
                            ANDRZEJ BUKOWSKI,

defendants herein, knowingly executed and attempted to execute the scheme to defraud by

causing Peoples Home Equity, a financial institution, to fund a mortgage loan in the amotrnt

of approximately $202,500 for a buyer's purchase of 5935 S. Justine Street;

        In violation of Title 18, United States Code, Section L344.




                                             15
    Case: 1:21-cr-00064 Document #: 1 Filed: 01/28/21 Page 16 of 19 PageID #:16




                                      couNT NrNE
       The SPECIAL JAI{UARY IOI2OGRA}.ID JURY turther charges:

       1.      The allegations   in paragraphs I    through     lg of this indictuent are
incorporated here.

       2.     On or about February 24,2015,in the Norttrsrn District of Itlinois, Eastern

Divisioru and elsewl,aere,

                   AIIDRZEJ LAJEWSKI , alklaAndrew Lajewski,
                 AGNIESZKA SIEKOWSKI, alW aAgnes Siekowski, and
                            A}.IDRZEJ BUKOWSKI,

defendants herein, knowingly executed and atterrpted to execute the scheme to defraud by

causing PIvIAC Lending Senrices, Inc., a financiat institution, to fund a mortgage loan in

the arronnt of approximately $198,750 for a buyer's purchas e of 70223. Carpenter Street;

       In violation of Title 18, United States Code, Section   l3M.




                                            l6
    Case: 1:21-cr-00064 Document #: 1 Filed: 01/28/21 Page 17 of 19 PageID #:17




                                      COI]NT TEN

       The SPECIAL JANUARY 2020 GRAND JURY turther charges:

       1.     The allegations     in paragraphs 1 through 19 of this indictment are
incorporated here.

      2.     On or about Jure 25, 2015, in the Northern District of Illinois, Eastern

Division, and elsewhere,

                     ANDRZEJ LAJEWSKI, a/k/a Andrew Lajewski, and
                     AGNIESZKA SIEKOWSKI, alWa Agnes Siekowski,

defendants herein, knowingly executed and attempted to execute the scheme to defraud by

causing HomeBridge Financial Services, Inc., a financial institution, to fund a mortgage

loan in the amouht     of   approximately $27L855   for a buyer's refinancing of 5344 S.

Aberdeen Street;

      In violation of Title 18, United States Code, Section 1344.




                                           l7
    Case: 1:21-cr-00064 Document #: 1 Filed: 01/28/21 Page 18 of 19 PageID #:18




                                          coIINT ELEyEN
          The SPECIAL JAIIUARY         2O2O   GRAIID JURY firt]rer charges:

          1.      The allegations    in   paragraphs   1 th,rough 19 of this indichent   ar.e


incorporated here,

          2.     On or about September 4,2015, in the Northern District of Illinois, Eastem

Division, and elsewhere,

                     AI.ID RZEJLAJEUISKI , alklaAndrew Lajewski,
                   AGNIESZKA SIEKOWSKI, alk/ aAgnes Siekowski, ffid
                               AI{DRZEJ BTIKOWSKI,

defendants herein, knowingly executed and attempted to execute the scheme to defraud by

gausing HomeBridge Financial Services, Inc., a financial institution, to firnd a mortgage

loan in the amount of approximately $195,000 for a buyer's purchase of 6836 S. Bishop

Streel;

          In violation of Tifle 18, United States Code, Section tZl,+.




                                                18
    Case: 1:21-cr-00064 Document #: 1 Filed: 01/28/21 Page 19 of 19 PageID #:19




                                 FORFEITURE ALLEGATION

          The SPECIAL JANUARY          2O2O   GYNID JURY turther alleges:

          1.    Upon conviction of an offense in violation of Title 18, United States Code,

Section L344,as set forth in this indictment, defendants shall forfeit to the UrriJed States   of

America any property which constitutes and is derived from proceeds obtained directly and

indirectly as a result of the offense,   as   provided in Title 18, United States Code, Section

e82(a)(2)(A).

       2.       The property to be forfeited includes, but is not limited to, a personal money

judgment in ttre amount of approximately $3,012,335

       3.       If   any of the property described above, as a result of any act or omission by

a defendant: cannot be located upon the exercise of due diligence; has been transferred or

sold to, or deposited with, a third party;has been placed beyond the jurisdiction of the

Court; has been substantially diminished in value; or has been commingled with other

property which cannot be divided without difficulty, the United States of America shall be

entitled to forfeiture of substitute properly,    aS   provided in Title 21, United States Code,

seclion   8s3(P)'
                                                       A TRrrE BrLL:




                                                       FOREPERSON



Signed by Erika Csicsila on behalf of the
LINITED STATES ATTORNEY

                                                 t9
